DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 June 2021 has been entered.
 
Previous Rejections
Applicants' arguments, filed 25 June 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over PCT Patent Publication WO 2016/062880 in view of Brasher et al. (PCT Patent Publication WO 2011/110481) and as evidenced by Boeckh et al. (PCT Patent Application Publication WO 2007/138053). The PCT publication WO 2016/062880 is in a language other than English, and as such the English-language equivalent publication Seelmann-Eggebert et al. (US Patent Application Publication 2018/0334569) will be referred to for supporting the rationale of the rejection.
Seelmann-Eggebert et al. discloses particles of organic compounds coated with nonampholytic, quaternizable polymers which are soluble in water (abstract).  The organic particle can be used in crop protection, and be a pesticide, such as azoxystrobin (paragraphs [170-173 and 183] & examples 13-15), which is the elected species of particle. The polymer can be a polyethyleneimine (paragraph [45] & examples 13-15), which is the elected species of polymer. A dispersant can also be included for dispersing these particles into solution (paragraph [168] & examples 13-15). And these three ingredients are present in 25 wt%, 0.25-2.5 wt%, and 2-5 wt%, respectively (paragraph [299]), and thus the amounts instantly recited for the non-amphoteric, quaternizable polymer and the dispersing component are read upon.
As for the amount of the particles, the uncoated particle (i.e. the azoxystrobin in the above cited examples) is present in 25 wt%, and in these examples the amount of the polymer relative to the azoxystrobin is 1, 4, or 7 wt%, respectively. And thus the total amount of the coated particles reads upon the amount instantly recited.
Seelmann-Eggebert et al. does not teach the specific dispersing component recited by instant claim 1.  This deficiency is addressed by Brasher et al. Brasher et al. discloses compositions comprising an active substance and a polymeric additive (abstract). The additive is a graft polymer, where polyethylene glycol is reacted with and grafted with vinyl acetate (example of polymeric additive on page 20).  Further, the additive can be prepared using methods given in WO 
Brasher et al. further teaches that the active substance can be azoxystrobin (page 4, lines 2-4), and the use of such an additive can provide for excellent stability in the resultant composition, as well as increasing the pesticide activity of the pesticides (page 20, lines 13-19).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the polymeric additive taught by Brasher et al. as the dispersant in the composition taught by Seelmann-Eggebert et al.  Doing so would provide the advantages taught by Brasher et al.
Brasher et al. does not disclose the average number of graft sites, as recited by instant claim 1.  However, Boeckh et al., which is referenced by Brasher et al. and prepares a polymer as disclosed in Brasher et al., states that the amphiphilic graft polymers have an average of no more than1 graft site per 50 alkylene oxide units and mean molar masses of from 3000 to 100,000 (abstract).   Thus instant claim 1 is rendered prima facie obvious.
Instant claims 2-5 and 7 further limit the dispersing agent, and this is read upon by the additive taught by Brasher et al.  Instant claim 11 further limits the polymer, and the polyethyleneimine taught by Seelmann-Eggebert et al. reads upon this limitation.
Instant claims 12 and 16-18 further limits the particle size.  The d50 of the particles in the cited examples is 1.7 µm, which meets the first alternative instantly recited.  And while the d90 of these examples is not taught, 90% of the particles as taught by Seelmann-Eggebert et al. can be within 85% to 115% of the average (paragraph [159]), which meets the second alternative taught.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1-5, 7, 11-12, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US Patent 10,899,932 in view of Brasher et al. (PCT Patent Publication WO 2011/110481) and as evidenced by Boeckh et al. (PCT Patent Application Publication WO 2007/138053).
The issued claims recite all of the features instantly recited except for the graft polymer.  This deficiency is addressed by Brasher et al. Brasher et al. discloses compositions comprising an active substance and a polymeric additive (abstract). The additive is a graft polymer, where polyethylene glycol is reacted with and grafted with vinyl acetate (example of polymeric additive on page 20).  Further, the additive can be prepared using methods given in WO 2007/138053 (page 12, lines 11-12), and the method disclosed by Brasher et al. is the same as for graft polymer example 6 in Boeckh et al.
Brasher et al. further teaches that the active substance can be azoxystrobin (page 4, lines 2-4), and the use of such an additive can provide doe excellent stability in the resultant composition, as well as increasing the pesticide activity of the pesticides (page 20, lines 13-19).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the polymeric additive taught by Brasher et al. in the composition recited by the issued claims.  Doing so would provide the advantages taught by Brasher et al.
And as for the particle size, the range recited by the issued claims does not read upon those instantly recited. And in cases involving overlapping ranges, where the instantly claimed ranges prima facie case of obviousness exists.  See MPEP 2144.05.

Response to Arguments
The Applicant argues that the obviousness rejection is not proper for several reasons. The Applicant states that the ranges instantly recited are narrower than previously claimed, and a person of ordinary skill in the art would not arrive at the specifically claimed ranges because any improved properties achieved would not reasonably be expected in view of the teachings of the references. Further, some compositions disclosed by Seelmann-Eggebert et al. have the instantly recited amount of polymer, but are associated with negative zeta potential, and thus one of ordinary skill in the art would not have guidance as to the amount of the dispersing component in the zeta potential of the coated particles.
The Applicant also argues that instant claim 1 has been amended to recite specific types of particles. Seelmann-Eggebert et al. discloses these particles for use with the polymer coating. However, the Applicant asserts that the dispersing components used in combination with these coated particles (examples 5-19 of Seelmann-Eggebert et al.) are not suitable for stabilizing the composition. Accordingly, the stabilization effects of the instantly claimed particles would not have been expected.
The Applicant further argues that the rejection is overcome by the showing of unexpected results in the instant specification. The Applicant refers to the evidence in the instant specification to show an improved effect on the properties and further stabilization provided by the instantly recited combination.

The Examiner also acknowledges the arguments that the dispersing components, in combination with the coated particles, are not suitable for stabilizing the composition. However, Seelmann-Eggebert et al. states that the invention disclosed therein provides for stable suspensions (paragraph [1]), and also the instant claims do not recite that a limitation regarding the stability of the aqueous composition. Further, it is noted that even if en arguendo such limitations were present, the rejection is based on the combination of Seelmann-Eggebert et al. and Brasher et al., and as such Seelmann-Eggebert et al. alone does not have to address all the features.
The Examiner also acknowledges the arguments presented with respect to the unexpected results. For example, an example matching one of the cited examples is evaluated in the instant specification (NIE12), which has excellent stability in two of the three sedimentation tests performed, and is poor in the remaining. However, Brasher et al. discloses that the invention provides for an improvement in stability of the particle size and viscosity of the composition (page 20, lines 13-19). While an improvement is observed by the Applicant when using the dispersant 
With respect to the double patenting rejection, the Applicant requests that it be held in abeyance until patentable subject matter is agreed upon. The rejection is still considered proper, and thus it is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/Brian Gulledge/Primary Examiner, Art Unit 1612